                                                                               11/20/2019
                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

BENJAMIN WARREN,                                 CV 18-110-BLG-SPW-TJC

                    Plaintiff,                   ORDER DENYING MOTION
                                                 TO VACATE SCHEDULING
vs.                                              ORDER

MARK M. FICEK

                    Defendant.


      Plaintiff’s counsel, Keith Gross, has filed a motion to vacate the Scheduling

Order. (Doc. 29.) Defendant opposes the motion. (Doc. 34.) The Court does not

find good cause exists to vacate the Scheduling Order at this time. As such,

Plaintiff’s motion is DENIED.

      IT IS SO ORDERED.

DATED this 19th day of November, 2019.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
